Citation Nr: 1211031	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed a claim for TDIU on September 19, 2007.

2.  The Veteran is service-connected for residuals of a cold injury, right lower extremity (30 percent), residuals of a cold injury, left lower extremity (30 percent), bilateral hearing loss (20 percent), and tinnitus (10 percent).

3.  The Veteran has a combined rating of 70 percent, and service-connected disabilities of common etiology (residuals of a cold injury) that combine to a 40 percent rating or higher.

4.  There is an approximate balance of positive and negative evidence as to whether the Veteran has been shown to be unable to secure or follow substantially gainful employment due to service-connected disability.

CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to TDIU is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Generally, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for a veteran to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For purposes of the above 40 and 60 percent disability requirement, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, and (5) multiple disabilities incurred as a prisoner of war.

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341 (2011).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2011).

The record reflects that the Veteran has a combined 70 percent combined evaluation, which included residuals of a cold injury, right lower extremity (30 percent), residuals of a cold injury, left lower extremity (30 percent), bilateral hearing loss (20 percent), and tinnitus (10 percent).  The Board further finds that the Veteran's residuals of a cold injury, bilateral lower extremities meet the 40 percent disability rating requirement as these disabilities resulted from common etiology.

The Veteran asserts that due to his service-connected disabilities, particularly his cold injuries, he is unable to secure or follow substantially gainful employment.  He reports that the has great difficulty driving, standing, or walking for any length of time due to his cold injuries.  See Notice of Disagreement, August 2008.

The Veteran was provided with a VA examination relating to his claim in April 2008.  The VA examiner noted the Veteran's history of cold injury while serving as a navigator on a B29 bomber during World War II (flying high altitude reconnaissance missions during which heat was diverted to the cameras so they could function properly resulting in cold injury to the Veteran's feet almost every flight, see April 2008 cold injury VA examination report also prepared by him).  The examiner also noted the Veteran's post-service history of employment with an automobile machining company for 30 years until he retired around the age of 64 or 65 (a Form 21-4192 from the Veteran's former employer reflects that the Veteran was vice president of sales).  The examiner noted that physical examination revealed that the Veteran walked with a staggering gait secondary to his cold injury.  The examiner further noted (by reference to the cold injury exam) that the Veteran complained of chronic pain in his feet, worse after wearing shoes for three to four hours.  The examiner noted that the Veteran had been diagnosed with arthritis in his feet.  The Veteran also complained of experiencing coldness unrelated to weather conditions, as well as numbness and tingling all the time.  Examination revealed full range of motion, the skin on the feet was noted as thin, his feet were cool to the touch, sensorium was noted as slightly diminished to the touch per monofilament testing, normal strength of the feet was noted.  X-rays revealed degenerative arthritis of both feet.  A diagnosis of cold injury bilateral feet with degenerative arthritis secondary to cold injury.  The examiner opined in the TDIU examination report that it was not likely that the Veteran would be able to seek or maintain gainful employment due to his service-connected cold injuries.  The examiner explained that the Veteran experiences numbness and tingling in his feet and has to take his shoes off every three to four hours due to burning.

The Board acknowledges that the RO noted in its July 2008 rating decision denying TDIU that VA treatment reports dating back to 2006 were negative for complaints regarding the Veteran's feet, although the Board does note that a more recent March 2011 VA treatment record reflects that the Veteran complained of excessive foot burning.  In that regard, the Board adds that this is not a case in which there is just a lack of medical evidence reflecting complaints of foot problems, but rather, the Board notes that there are considerably few medical records in evidence in general, and recent VA treatment records indicate that the Veteran is not currently taking any medications or being treated for any conditions except his glaucoma, and that he has expressed that he does not want any medications.  The Board adds that the lack of contemporaneous medical evidence, in and of itself, is not sufficient to outweigh the highly probative opinion of the April 2008 VA examiner.  See Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also acknowledges that the a July 2008 VA outpatient fall risk assessment record notes, as does the VA examination reports, that the Veteran was ambulatory and did not use an ambulatory aid, and that it further reflects that the Veteran's gait was noted as "zero points = bed rest or normal gait," with the other two options being "10 points = . . .stands with shuffling gait" or "20 points = impaired gait. . .," but the Board finds, again, that this medical record is not sufficient to outweigh to high probative value of the opinion of the VA examiner, as it was clearly a mere check-the-box sort of generalized notation made in connection with an appointment to follow up on certain lab work, as opposed to the detailed examination performed by the VA examiner.  The Board adds that there is no medical opinion of record that contradicts the opinion of the VA examiner, and the Board may not exercise its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Therefore, the Board finds that the evidence of record at least in equipoise as to whether the Veteran has been shown to be unable to secure or follow substantially gainful employment due to service-connected disability.  Based thereon, the Board will resolve doubt in favor of the Veteran and will grant the Veteran's claim for TDIU.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to TDIU is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


